DETAILED ACTION
This Office Action is in response to the application 16/979,489 filed on 09/09/2020.
Claim 7 has been amended; claims 8 and 9 are new claims. Claims 1-9 have been examined and are pending in this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
For the record, the Examiner acknowledges that NO restrictions warranted at applicants initial time of filing for patent.

Priority
This application has foreign application priority data, dated Feb.  23, 2018 (KR), App. No.: 10-2018-0021606.


Information Disclosure Statement
The information disclosure statement (IDS), submitted on 09/09/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
For the record, the Examiner acknowledges that the Oath/Declaration submitted on 09/09/2020 has been accepted.


Drawings
For the record, the Examiner acknowledges that the drawings filed on 09/09/2020 has been accepted.

Specification
For the record, the Examiner acknowledges that the Applicant's specification filed on 09/09/2020 has been accepted.

Claim Objections
Claims 8 and 9 objected to because of the following informalities:  Claims 8 and 9 are unclear whether it is an independent claim or not as the claims start with “A computer-readable recording….”. Appropriate correction is required.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-9 are rejected under 35 U.S.C. 101 because claim 7 is directed to non-statutory subject matter. Claim 7 fails to place the invention squarely within one statutory class of invention. At para. 0045 of the instant application’s specification, applicant has provided evidence that applicant intends the ‘A computer-readable recording medium’ to include magnetic recording medium or optical reading medium …, etc. The limitation: “…, etc” can be a signal or wave. As such, the claim is drawn to a form of energy. Energy is not one of the four categories of invention and therefore this claim(s) is/are not statutory. Energy is not a series of steps or acts and thus is not a process. Energy is not a physical article or object and as such is not a machine or manufacture. Energy is not a combination of substances and therefore not a composition of matter.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Ben-Ari Adi (hereinafter Ben), WO 2017/090041.

Referring to claim 1, Ben teaches a method for encrypted communication between devices by using a block chain system that is a communication method between devices connected to the block chain system, the method comprising: 
(a) generating a group generation transaction for generating a group (G) by using a pool node of the block chain system (page 9, 2nd para.; name and smear contract/pool node); 
(b) generating an address/authority designation transaction for designating addresses and authorities of devices belonging to the group (G) with regard to the group (G) by using the pool node (page 9, 2nd para. attributes; pg. 10. Lines 10 to line 13, a certificate/address or authority; see also pages 10-11); 
(c) generating public keys with private keys and generating a public key storage transaction for storing the generated public keys with regard to the group (G) by using the devices (A, B) belonging to the group (G) (pg. 10, lines 4-13); 
(d) generating a transmission transaction in which information to be transmitted to a public key of the device B obtained by referring to the public key storage transaction is encrypted, and transmitting the generated transmission transaction to the device (B) by using the device (A) (pg. 9, lines 10-14; pg. 17, last para.; data encrypted with public key and vice versa); and 
(e) verifying an authority assigned to the device (A) by referring to the address/authority designation transaction and decrypting a data area of the transmission transaction with a private key of the device (B) when authenticated, by using the device (B) that receives the transmission transaction (pg. 9, lines 24; pg. 17, last para.; secure data decrypted using private key ….). 

Referring to claim 2, Ben further teaches wherein the group generation transaction and the address/authority designation transaction are signed with a private key of the pool node (page 9, 2nd para.; name and smear contract/pool node).

Referring to claim 3, Ben further teaches wherein authorities designated in the 3Application No. TBDDocket No.: 0882.1004 address/authority designation transaction include an authority for accessing the group (G) and an authority for writing (page 9, 2nd para. attributes; pg. 10. Lines 10 to line 13, a certificate/address or authority; see also pages 10-11).

Referring to claim 4, This claim is similar in scope to claim 1, and is therefore rejected under similar rationale.

Referring to claim 5, This claim is similar in scope to claim 2, and is therefore rejected under similar rationale.

Referring to claim 6, This claim is similar in scope to claim 3, and is therefore rejected under similar rationale.

Referring to claim 7, This claim is similar in scope to claim 1, and is therefore rejected under similar rationale.

Referring to claim 8, This claim is similar in scope to claim 2, and is therefore rejected under similar rationale.

Referring to claim 9, This claim is similar in scope to claim 3, and is therefore rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONAS A BAYOU/Primary Examiner, Art Unit 2499                                                                                                                                                                                                        06/13/2022